Case 3:21-cv-00634-FLW-LHG Document 44 Filed 03/11/21 Page 1 of 5 PageID: 926




Justin P. Walder
James W. Boyan III
PASHMAN STEIN WALDER HAYDEN, P.C.
Court Plaza South
21 Main Street, Suite 200
Hackensack, NJ 07601
Telephone: (201) 488-8200
Facsimile: (201) 488-5556
jboyan@pashmanstein.com
jpwalder@pashmanstein.com

Counsel for Intervenors American Hospital Association,
340B Health, America’s Essential Hospitals, Association of American Medical Colleges,
National Association of Children’s Hospitals d/b/a Children’s Hospital Association, and
American Society of Health-System Pharmacists

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 SANOFI-AVENTIS U.S., LLC,

                    Plaintiff,

                       –v–                          Civil Action No. 3:21-cv-634-FLW-LHG

 NORRIS COCHRAN, et al.,


                   Defendants.



       MOTION FOR ADMISSION PRO HAC VICE OF WILLIAM B. SCHULTZ,
        MARGARET M. DOTZEL, CASEY TROMBLEY-SHAPIRO JONAS,
                       AND ARIELLA E. MULLER

       Pursuant to Rule 101.1 of the Local Rules of Civil Procedure of the United States District

Court for the District of New Jersey, the undersigned, a member in good standing of the Bar of

this Court, hereby moves that attorneys William B. Schultz, Margaret M. Dotzel, Casey Trombley-

Shapiro Jonas, and Ariella E. Muller be admitted pro hac vice to act as counsel for Intervenors

American Hospital Association, 340B Health, America’s Essential Hospitals, Association of

American Medical Colleges, National Association of Children’s Hospitals d/b/a Children’s
Case 3:21-cv-00634-FLW-LHG Document 44 Filed 03/11/21 Page 2 of 5 PageID: 927




Hospital Association, and American Society of Health-System Pharmacists in the above-captioned

matter. In support hereof, the undersigned states as follows:

       1.      William B. Schultz is an attorney with the law firm of Zuckerman Spaeder LLP,

1800 M Street, NW, Suite 1000, Washington, DC 20036; Telephone: (202) 778-1800; Fax: (202)

822-3106; and E-mail: wschultz@zuckerman.com.

       2.      William B. Schultz is admitted and is a member in good standing of the State Bars

of the District of Columbia and Virginia; the United States Supreme Court, the United States Court

of Appeals for the District of Columbia Circuit, the United States Court of Appeals for the Federal

Circuit, the United States Court of Appeals for the Third Circuit, United States Court of Appeals

for the Fourth Circuit, United States Court of Appeals for the Sixth Circuit, United States Court of

Appeals for the Ninth Circuit, United States District Court for the Eastern District of Virginia, and

the United States District Court for the District of Columbia.

       3.      William B. Schultz has represented that he is not currently the subject of any

pending disciplinary proceeding in any jurisdiction and that no such proceeding previously has

been imposed upon him in any jurisdiction.

       4.      A certified statement of William B. Schultz is attached hereto as required by Local

Rule 101.1.

       5.      Upon entry of Order granting this Motion, William B Schultz shall pay the $150.00

admission fee. Mr. Schultz also shall pay the annual fee to the New Jersey Lawyers’ Fund for

Client Protection.

       6.      Margaret M. Dotzel is an attorney with the law firm of Zuckerman Spaeder LLP,

1800 M Street, NW, Suite 1000, Washington, DC 20036; Telephone: (202) 778-1800; Fax: (202)

822-3106; and E-mail: mdotzel@zuckerman.com.



                                                 2
Case 3:21-cv-00634-FLW-LHG Document 44 Filed 03/11/21 Page 3 of 5 PageID: 928




       7.      Margaret M. Dotzel is admitted and is a member in good standing of the State Bar

of the District of Columbia; the United States Supreme Court, the United States Court of Appeals

for the District of Columbia Circuit, the United States District Court for the District of Columbia,

and the Court of Appeals for the District of Columbia.

       8.      Margaret M. Dotzel has represented that she is not currently the subject of any

pending disciplinary proceeding in any jurisdiction and that no such proceeding previously has

been imposed upon her in any jurisdiction.

       9.      A certified statement of Margaret M. Dotzel is attached hereto as required by Local

Rule 101.1.

       10.     Upon entry of Order granting this Motion, Margaret M. Dotzel shall pay the

$150.00 admission fee. Mr. Dotzel also shall pay the annual fee to the New Jersey Lawyers’ Fund

for Client Protection.

       11.     Casey Trombley-Shapiro Jonas is an attorney with the law firm of Zuckerman

Spaeder LLP, 1800 M Street, NW, Suite 1000, Washington, DC 20036; Telephone: (202) 778-

1800; Fax: (202) 822-3106; and E-mail: cjonas@zuckerman.com.

       12.     Casey Trombley-Shapiro Jonas is admitted and is a member in good standing of

the State Bar of Virginia; the United States District Court for the District of Columbia, United

States Court of Appeals for the Federal Circuit, and the Supreme Court of Virginia.

       13.     Casey Trombley-Shapiro Jonas has represented that she is not currently the subject

of any pending disciplinary proceeding in any jurisdiction and that no such proceeding previously

has been imposed upon her in any jurisdiction.

       14.     A certified statement of Casey Trombley-Shapiro Jonas is attached hereto as

required by Local Rule 101.1.



                                                 3
Case 3:21-cv-00634-FLW-LHG Document 44 Filed 03/11/21 Page 4 of 5 PageID: 929




       15.     Upon entry of Order granting this Motion, Casey Trombley-Shapiro Jonas shall pay

the $150.00 admission fee. Ms. Jonas also shall pay the annual fee to the New Jersey Lawyers’

Fund for Client Protection.

       16.     Ariella E. Muller is an attorney with the law firm of Zuckerman Spaeder LLP, 485

Madison Avenue, 10th Floor, New York, NY 10022; Telephone: (212) 704-9600; Fax: (212) 704-

4256; and E-mail: amuller@zuckerman.com.

       17.     Ariella E. Muller is admitted and is a member in good standing of the State Bar of

New York.

       18.     Ariella E. Muller has represented that she is not currently the subject of any pending

disciplinary proceeding in any jurisdiction and that no such proceeding previously has been

imposed upon her in any jurisdiction.

       19.     A certified statement of Ariella E. Muller is attached hereto as required by Local

Rule 101.1.

       20.     Upon entry of Order granting this Motion, Ariella E. Muller shall pay the $150.00

admission fee. Ms. Muller also shall pay the annual fee to the New Jersey Lawyers’ Fund for Client

Protection.



Dated: March 11, 2021                         /s/ James W. Boyan III
                                              James W. Boyan III
                                              Justin P. Walder
                                              PASHMAN STEIN WALDER HAYDEN, P.C.
                                              Court Plaza South
                                              21 Main Street, Suite 200
                                              Hackensack, NJ 07601
                                              Telephone (201) 488-8200
                                              Facsimile (201) 488-5556
                                              jboyan@pashmanstein.com




                                                 4
Case 3:21-cv-00634-FLW-LHG Document 44 Filed 03/11/21 Page 5 of 5 PageID: 930




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 11th day of March, 2021. Notice of this filing will be sent to counsel of record for the parties

by operation of the Court’s electronic filing system.



                                               /s/ James W. Boyan III
                                               James W. Boyan III
